Petron Energy II, Inc. 17950 Preston Road, Suite 960 Dallas, Texas 75252 July 12, 2012 Karl Hiller, Branch Chief Mark Wajciechowski, Examiner Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re: Petron Energy II, Inc. Amendment No. 1 to Form 8-K Filed May 25, 2012 Form 10-K for Fiscal Year Ended Decemebr 31, 2011 Filed April 16, 2012 Form 10-Q for Fiscal Quarter Ended March 31, 2012 Filed May 21, 2012 File No. 333-160517 Dear Mr. Hiller: Petron Energy, II., a Nevada corporation (the “Company”), has received and reviewed your letter of June 22, 2012, pertaining to the Company’s above-referenced filings as filed with the Securities & Exchange Commission (the “Commission”). At this time, pursuant to our telephonic communication with Commission Staff on July 11, 2012 we are cordially requesting additional time to complete our responses.We have been unable to complete the comment responses due to delays of counsel and the auditor.Commission Staff has indicated that a Ten (10) business day extension will not be opposed.We confirm a new filing deadline of July 20, 2012.We appreciate your time and consideration in this matter. Very truly yours, /s/ Floyd L. Smith Floyd L. Smith Chief Executive Officer
